DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motojima (US 20100219840).


    PNG
    media_image1.png
    357
    532
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    403
    483
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    355
    552
    media_image3.png
    Greyscale

 


 	With respect to claim 1, figures 1-3 of Motojima (US 20100219840) disclose a proximity switch (fig. 1 element 10) comprising: an oscillating circuit (fig. 3, element 16) configured to detect an object to be sensed, (figs. 1-3  elements 24 and 11) wherein the oscillating circuit has a resonant frequency in a range of from 0.8 MHz to 20 MHz (see [0057]  high-frequency oscillation circuit 19 preferably outputs a high-frequency signal having a frequency in the range of 50 kHz to 1 MHz).  
 	With respect to claim 2, figures 1-3 disclose the proximity switch according to claim 1, wherein the oscillating circuit (16) has a resonant frequency in a range of from 1 MHz to 14 MHz (see [0057] high-frequency oscillation circuit 19 preferably outputs a high-frequency signal having a frequency in the range of 50 kHz to 1 MHz).  .  
 	With respect to claim 3, figures 1-3 disclose the proximity switch according to claim 1, wherein the proximity switch (fig. 1 element 10)  is configured to detect an object to be sensed made of carbon material (coil shaped carbon fiber 12).  
	With respect to claim 9, figures 1-3 disclose a method for detecting an object to be sensed by means of a proximity switch, the method comprising: emitting, by the proximity switch, a detection signal (S1) at a frequency in a range of from 0.8 MHz to 20 MHz (see [0057]  high-frequency oscillation circuit 19 preferably outputs a high-frequency signal having a frequency in the range of 50 kHz to 1 MHz). 

Claim(s) 1-2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motojima (US 20100219840).


    PNG
    media_image1.png
    357
    532
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    403
    483
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    355
    552
    media_image3.png
    Greyscale

 


 	With respect to claim 1, figures 1-3 of Motojima (US 20100219840) disclose a proximity switch (fig. 1 element 10) comprising: an oscillating circuit (fig. 3, element 16 and 11) configured to detect an object to be sensed, (figs. 1-3  elements 24) wherein the oscillating circuit has a resonant frequency in a range of from 0.8 MHz to 20 MHz (see [0057]  high-frequency oscillation circuit 19 preferably outputs a high-frequency signal having a frequency in the range of 50 kHz to 1 MHz).  
 	With respect to claim 2, figures 1-3 disclose the proximity switch according to claim 1, wherein the oscillating circuit (16 and 11) has a resonant frequency in a range of from 1 MHz to 14 MHz (see [0057] high-frequency oscillation circuit 19 preferably outputs a high-frequency signal having a frequency in the range of 50 kHz to 1 MHz).  .  
 
(S1) at a frequency in a range of from 0.8 MHz to 20 MHz (see [0057]  high-frequency oscillation circuit 19 preferably outputs a high-frequency signal having a frequency in the range of 50 kHz to 1 MHz). 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motojima (US 20100219840) in view of Ellis (US 20090051445).
 	 With respect to claim 4, Motojima (US 20100219840) discloses the proximity switch according to claim 1, but fails to disclose wherein the oscillating circuit comprises a first transmitting coil, a second transmitting coil and a capacitor.  (as well as the details of the oscillator).

    PNG
    media_image4.png
    371
    552
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    527
    556
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    425
    548
    media_image6.png
    Greyscale


  	Figure 3, 6 and 7 of Ellis disclose an oscillating circuit wherein the oscillating circuit comprises a first transmitting coil, (fig. 3, 114; fig. 6 164; fig. 7 214) a second transmitting coil (fig. 3, 124; fig. 6, 158; fig. 7, coil in 202) and a capacitor (fig. 3, 122; fig. 6, 156; fig. 7, capacitor in 202).   	
 	It would have been obvious before the effective filing date of the claimed invention to use the oscillator of Ellis as the oscillator (fig. 3, 19  and 11) of Motojima for the purpose of producing the oscillation signal and giving details to the circuit of Motojima.
	Here, 120 would be equivalent to 11 and 114 would be equivalent to 19.



 	It would have been obvious before the effective filing date of the claimed invention to for the transmitting coils as printed transmitting coils for the purpose of reducing surface area or integrating the coils on a chip. The Examiner takes Official Notice that printed transmitting coils are used as transmitting coils for circuit integration. 
	With respect to claim 6, the combination above discloses the proximity switch according to claim 4,  but fails to disclose wherein the first transmitting coil and/or the second transmitting coil has an inductance in a range of from 0.4 pH to 4 pH; and/or wherein the capacitor has a capacitance in a range of from 22 pF to 2.2 nF.  
  	It would have been obvious before the effective filing date of the claimed invention to use the disclose ranges of induction and capacitance for the purpose of achieving the desired frequency. Official notice is taken that desired frequency can be achieved by varying inductance and capacitance values.  
 	With respect to claim 7, the combination above produces the proximity switch according to claim 1, further comprising an amplifier (fig. 3, 102; fig. 6, 160; fig. 7, 204) configured to amplify a received signal (fig. 3, 106; fig. 7, 208) received by the oscillating circuit (16 and 11), wherein the amplifier has at least one filter stage (fig. 7, 206) and at least one capacitive element (fig. 3, 122; fig. 6, 156; fig. 7 capacitor of 202) matched to the resonant frequency of the oscillating circuit (see [0006]).  
 		With respect to claim 8, the combination above produces the proximity switch according to claim 7, wherein the amplifier (amplifier 102 inside the oscillator or 20 of Motojima) is set up to reduce external capacitive influences (via feedback network of Ellis as well as phase adjustor of Motojima)  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849